UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-768 CATERPILLAR INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 37-0602744 (IRS Employer I.D. No.) 100 NE Adams Street, Peoria, Illinois (Address of principal executive offices) 61629 (Zip Code) Registrant's telephone number, including area code: (309) 675-1000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ X ]Accelerated filer [ ]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [ X] At September 30, 2007, 635,960,246 shares of common stock of the Registrant were outstanding. Page 1 Table of Contents Page Part I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 59 Item 4. Controls and Procedures 59 Part II – Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors * Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities * Item 4. Submission of Matters to a Vote of Security Holders * Item 5. Other Information * Item 6. Exhibits 61 * Item omitted because no answer is called for or item is not applicable. Page 2 Part I.FINANCIAL INFORMATION Item 1.Financial Statements Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Three Months Ended September 30, 2007 2006 Sales and revenues: Sales of Machinery and Engines $ 10,668 $ 9,842 Revenues of Financial Products 774 675 Total sales and revenues 11,442 10,517 Operating costs: Cost of goods sold 8,270 7,610 Selling, general and administrative expenses 938 988 Research and development expenses 357 329 Interest expense of Financial Products 289 266 Other operating expenses 275 246 Total operating costs 10,129 9,439 Operating profit 1,313 1,078 Interest expense excluding Financial Products 69 72 Other income (expense) 51 72 Consolidated profit before taxes 1,295 1,078 Provision for income taxes 395 334 Profit of consolidated companies 900 744 Equity in profit (loss) of unconsolidated affiliated companies 27 25 Profit $ 927 $ 769 Profit per common share $ 1.45 $ 1.18 Profit per common share – diluted 1 $ 1.40 $ 1.14 Weighted average common shares outstanding (millions) - Basic 638.3 653.2 - Diluted 1 660.0 677.2 Cash dividends declared per common share $ — $ — 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page 3 Caterpillar Inc. Consolidated Statement of Results of Operations (Unaudited) (Dollars in millions except per share data) Nine Months Ended September 30, 2007 2006 Sales and revenues: Sales of Machinery and Engines $ 30,602 $ 28,541 Revenues of Financial Products 2,212 1,973 Total sales and revenues 32,814 30,514 Operating costs: Cost of goods sold 23,706 21,578 Selling, general and administrative expenses 2,796 2,690 Research and development expenses 1,047 979 Interest expense of Financial Products 839 754 Other operating expenses 760 738 Total operating costs 29,148 26,739 Operating profit 3,666 3,775 Interest expense excluding Financial Products 228 206 Other income (expense) 232 165 Consolidated profit before taxes 3,670 3,734 Provision for income taxes 1,155 1,153 Profit of consolidated companies 2,515 2,581 Equity in profit (loss) of unconsolidated affiliated companies 51 74 Profit $ 2,566 $ 2,655 Profit per common share $ 4.00 $ 4.01 Profit per common share – diluted 1 $ 3.87 $ 3.86 Weighted average common shares outstanding (millions) - Basic 641.0 662.4 - Diluted 1 662.7 688.5 Cash dividends declared per common share $ .66 $ .55 1 Diluted by assumed exercise of stock-based compensation awards using the treasury stock method. See accompanying notes to Consolidated Financial Statements. Page 4 Caterpillar Inc. Consolidated Statement of Financial Position (Unaudited) (Dollars in millions) September 30, 2007 December 31, 2006 Assets Current assets: Cash and short-term investments $ 910 $ 530 Receivables – trade and other 8,089 8,607 Receivables – finance 6,991 6,804 Deferred and refundable income taxes 892 733 Prepaid expenses and other current assets 853 638 Inventories 7,187 6,351 Total current assets 24,922 23,663 Property, plant and equipment – net 9,436 8,851 Long-term receivables – trade and other 784 860 Long-term receivables – finance 12,917 11,531 Investments in unconsolidated affiliated companies 551 562 Noncurrent deferred and refundable income taxes 1,954 1,949 Intangible assets 456 387 Goodwill 1,937 1,904 Other assets 1,842 1,742 Total assets $ 54,799 $ 51,449 Liabilities Current liabilities: Short-term borrowings: Machinery and Engines $ 132 $ 165 Financial Products 5,254 4,990 Accounts payable 4,426 4,085 Accrued expenses 3,080 2,923 Accrued wages, salaries and employee benefits 1,022 938 Customer advances 1,435 921 Dividends payable — 194 Other current liabilities 808 1,145 Long-term debt due within one year: Machinery and Engines 425 418 Financial Products 4,491 4,043 Total current liabilities 21,073 19,822 Long-term debt due after one year: Machinery and Engines 3,725 3,694 Financial Products 13,428 13,986 Liability for postemployment benefits 5,910 5,879 Other liabilities 2,055 1,209 Total liabilities 46,191 44,590 Commitments and contingencies (Notes 10 and 12) Stockholders' equity Common stock of $1.00 par value: Authorized shares:900,000,000 Issued shares:(9/30/07 and 12/31/06 – 814,894,624) at paid-in amount 2,759 2,465 Treasury stock (9/30/07 – 178,934,378; 12/31/06 – 169,086,448) at cost (8,547 ) (7,352 ) Profit employed in the business 16,877 14,593 Accumulated other comprehensive income (loss) (2,481 ) (2,847 ) Total stockholders' equity 8,608 6,859 Total liabilities and stockholders' equity $ 54,799 $ 51,449 See accompanying notes to Consolidated Financial Statements. Page 5 Caterpillar Inc. Consolidated Statement of Changes in Stockholders' Equity (Unaudited) (Dollars in millions) Accumulated other comprehensive income (loss) Common stock Treasury stock Profit employed in the business Foreign currency translation Pension & other post- retirement benefits1 Derivative financial instruments Available-for-sale securities Total Nine Months ended September 30, 2006 Balance at December 31, 2005 $ 1,859 $ (4,637 ) $ 11,808 $ 302 $ (934 ) $ 18 $ 16 $ 8,432 Profit — — 2,655 — 2,655 Foreign currency translation — — — 117 — — — 117 Derivative financial instruments Gains (losses) deferred, net of tax of $27 — 54 — 54 (Gains) losses reclassified to earnings, net of tax of $27 — (47 ) — (47 ) Available-for-sale securities Gains (losses) deferred, net of tax of $4 — 10 10 (Gains) losses reclassified to earnings, net of tax of $9 — (18 ) (18 ) Comprehensive Income 2,771 Dividends declared — — (363 ) — (363 ) Common shares issued from treasury stock for stock-based compensation: 14,180,353 71 312 — 383 Stock-based compensation expense 123 — 123 Tax benefits from stock-based compensation 161 — 161 Shares repurchased:39,855,000 — (2,858 ) — (2,858 ) Shares issued for Progress Rail Services, Inc. acquisition: 5,341,902 227 152 — 379 Balance at September 30, 2006 $ 2,441 $ (7,031 ) $ 14,100 $ 419 $ (934 ) $ 25 $ 8 $ 9,028 Nine Months ended September 30, 2007 Balance at December 31, 2006 $ 2,465 $ (7,352 ) $ 14,593 $ 471 $ (3,376 ) $ 48 $ 10 $ 6,859 Adjustment to adopt FIN 48 — — 141 — 141 Balance at January 1, 2007 2,465 (7,352 ) 14,734 471 (3,376 ) 48 10 7,000 Profit — — 2,566 — 2,566 Foreign currency translation — — — 190 — — — 190 Amortization of pension and other postretirement benefits losses, net of tax of $99 — 186 — — 186 Derivative financial instruments Gains (losses) deferred, net of tax of $19 — 34 — 34 (Gains) losses reclassified to earnings, net of tax of $30 — (52 ) — (52 ) Available-for-sale securities Gains (losses) deferred, net of tax of $9 — 14 14 (Gains) losses reclassified to earnings, net of tax of $3 — (6 ) (6 ) Comprehensive Income 2,932 Dividends declared — — (423 ) — (423 ) Common shares issued from treasury stock for stock-based compensation: 11,052,070 21 290 — 311 Stock-based compensation expense 125 — 125 Tax benefits from stock-based compensation 148 — 148 Shares repurchased:20,900,000 — (1,485 ) — (1,485 ) Balance at September 30, 2007 $ 2,759 $ (8,547 ) $ 16,877 $ 661 $ (3,190 ) $ 30 $ 18 $ 8,608 1 Pension and other postretirement benefits include the aggregate adjustment for unconsolidated companies of $(3) million for the nine months ended September 30, 2007.The ending balances were $40 million and $37 million at September 30, 2007 and 2006, respectively. See accompanying notes to Consolidated Financial Statements. Page 6 Caterpillar Inc. Condensed Consolidated Statement of Cash Flow (Unaudited) (Millions of dollars) Nine Months Ended September 30, 2007 2006 Cash flow from operating activities: Profit $ 2,566 $ 2,655 Adjustments for non-cash items: Depreciation and amortization 1,301 1,220 Other 38 110 Changes in assets and liabilities: Receivables – trade and other 850 (165 ) Inventories (715 ) (902 ) Accounts payable and accrued expenses 268 327 Other assets – net (89 ) (345 ) Other liabilities – net 1,211 666 Net cash provided by (used for) operating activities 5,430 3,566 Cash flow from investing activities: Capital expenditures – excluding equipment leased to others (969 ) (905 ) Expenditures for equipment leased to others (971 ) (798 ) Proceeds from disposals of property, plant and equipment 302 440 Additions to finance receivables (9,797 ) (7,817 ) Collections of finance receivables 7,908 6,204 Proceeds from sales of finance receivables 800 1,004 Investments and acquisitions (net of cash acquired) (130 ) (512 ) Proceeds from sales of available-for-sale securities 196 255 Investments in available-for-sale securities (286 ) (357 ) Other – net 336 201 Net cash provided by (used for) investing activities (2,611 ) (2,285 ) Cash flow from financing activities: Dividends paid (617 ) (531 ) Common stock issued, including treasury shares reissued 311 383 Treasury shares purchased (1,485 ) (2,858 ) Excess tax benefit from stock-based compensation 143 159 Proceeds from debt issued (original maturities greater than three months) 7,506 8,629 Payments on debt (original maturities greater than three months) (7,923 ) (8,517 ) Short-term borrowings (original maturities three months or less) – net (374 ) 905 Net cash provided by (used for) financing activities (2,439 ) (1,830 ) Effect of exchange rate changes on cash — (6 ) Increase (decrease) in cash and short-term investments 380 (555 ) Cash and short-term investments at beginning of period 530 1,108 Cash and short-term investments at end of period $ 910 $ 553 All short-term investments, which consist primarily of highly liquid investments with original maturities of three months or less, are considered to be cash equivalents. Non-cash activities: On June 19, 2006, Caterpillar acquired 100 percent of the equity in Progress Rail Services, Inc.A portion of the acquisition was financed with 5.3 million shares of Caterpillar stock with a fair value of $379 million as of the acquisition date. See accompanying notes to Consolidated Financial Statements. Page 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. A.Basis of Presentation In the opinion of management, the accompanying financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of (a) the consolidated results of operations for the three and nine month periods ended September 30, 2007 and 2006, (b) the consolidated financial position at September 30, 2007 and December 31, 2006, (c) the consolidated changes in stockholders' equity for the nine month periods ended September 30, 2007 and 2006, and (d) the consolidated statement of cash flow for the nine month periods ended September 30, 2007 and 2006. The financial statements have been prepared in conformity with generally accepted accounting principles (GAAP) and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain amounts for prior periods have been reclassified to conform to the current period financial statement presentation. Interim results are not necessarily indicative of results for a full year. The information included in this Form 10-Q should be read in conjunction with Management's Discussion and Analysis and the audited financial statements and notes thereto included in our Company's annual report on Form 10-K for the year ended December 31, 2006 (2006 Form 10-K). Comprehensive income is comprised of profit, as well as adjustments for foreign currency translation, derivative instruments designated as cash flow hedges, available-for-sale securities and pension and other postretirement benefits. Total comprehensive income for the three months ended September 30, 2007 and 2006 was $1,067 million and $764 million, respectively. Total comprehensive income for the nine months ended September 30, 2007 and 2006 was $2,932 million and $2,771 million, respectively. The December 31, 2006 financial position data included herein is derived from the audited consolidated financial statements included in the 2006 Form 10-K. B.Nature of Operations We operate in three principal lines of business: (1) Machinery— A principal line of business which includes the design, manufacture, marketing and sales of construction, mining and forestry machinery—track and wheel tractors, track and wheel loaders, pipelayers, motor graders, wheel tractor-scrapers, track and wheel excavators, backhoe loaders, log skidders, log loaders, off-highway trucks, articulated trucks, paving products, skid steer loaders and related parts. Also includes logistics services for other companies and the design, manufacture, remanufacture, maintenance and service of rail-related products. (2) Engines— A principal line of business including the design, manufacture, marketing and sales of engines for Caterpillar machinery; electric power generation systems; on-highway vehicles and locomotives; marine, petroleum, construction, industrial, agricultural and other applications; and related parts.Also includes remanufacturing of Caterpillar engines and a variety of Caterpillar machine and engine components and remanufacturing services for other companies.Reciprocating engines meet power needs ranging from 5 to 21,500 horsepower (4 to more than 16 000 kilowatts).Turbines range from 1,600 to 20,500 horsepower (1200 to 15 000 kilowatts). (3) Financial Products— A principal line of business consisting primarily of Caterpillar Financial Services Corporation (Cat Financial), Caterpillar Insurance Holdings, Inc. (Cat Insurance), Caterpillar Power Ventures Corporation (Cat Power Ventures) and their respective subsidiaries.Cat Financial provides a wide range of financing alternatives to customers and dealers for Caterpillar machinery and engines, Solar gas turbines, as well as other equipment and marine vessels.Cat Financial also extends loans to customers and dealers.Cat Insurance provides various forms of insurance to customers and dealers to help support the purchase and lease of our equipment.Cat Power Ventures is an investor in independent power projects using Caterpillar power generation equipment and services. Our Machinery and Enginesoperations are highly integrated.Throughout the Notes, Machinery and Engines represents the aggregate total of these principal lines of business. Page 8 2. New Accounting Pronouncements SFAS 155 – In February 2006, the FASB issued Statement of Financial Accounting Standards No. 155 (SFAS 155), “Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statements No. 133 and 140.”SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole, eliminating the need to separate the derivative from its host, if the holder elects to account for the whole instrument on a fair value basis.This new accounting standard was effective January 1, 2007.The adoption of SFAS 155 did not have a material impact on our financial statements. SFAS 156 – In March 2006, the FASB issued Statement of Financial Accounting Standards No. 156 (SFAS 156), “Accounting for Servicing of Financial Assets – an amendment of FASB Statement No. 140.”SFAS 156 requires that all separately recognized servicing rights be initially measured at fair value, if practicable.In addition, this Statement permits an entity to choose between two measurement methods (amortization method or fair value measurement method) for each class of separately recognized servicing assets and liabilities.This new accounting standard was effective January 1, 2007.The adoption of SFAS 156 did not have a material impact on our financial statements. FIN 48 – In July 2006, the FASB issued FIN 48“Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” to create a single model to address accounting for uncertainty in tax positions. FIN 48 clarifies that a tax position must be more likely than not of being sustained before being recognized in the financial statements. As required, we adopted the provisions of FIN 48 as of January 1, 2007.The following table summarizes the effect of the initial adoption of FIN 48. (See Note 14 for additional information.) Initial adoption of FIN 48 January 1, 2007 Prior to FIN48 Adjustment FIN48 Adjustment January 1, 2007 Post FIN48 Adjustment (Millions of dollars) Deferred and refundable income taxes $ 733 $ 82 $ 815 Noncurrent deferred and refundable income taxes 1,949 211 2,160 Other current liabilities 1,145 (530 ) 615 Other liabilities 1,209 682 1,891 Profit employed in the business 14,593 141 14,734 SFAS 157 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (SFAS 157), “Fair Value Measurements.” SFAS 157 provides a common definition of fair value and a framework for measuring assets and liabilities at fair values when a particular standard prescribes it. In addition, the Statement expands disclosures about fair value measurements. As required by SFAS 157, we will adopt this new accounting standard effective January 1, 2008. We are currently reviewing the impact of SFAS 157. We do not expect the adoption to have a material impact on our financial statements. SFAS 158 – In September 2006, the FASB issued Statement of Financial Accounting Standards No. 158 (SFAS 158), “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R).”SFAS 158 requires recognition of the overfunded or underfunded status of pension and other postretirement benefit plans on the balance sheet.Under SFAS 158, gains and losses, prior service costs and credits and any remaining transition amounts under SFAS 87 and SFAS 106 that have not yet been recognized through net periodic benefit cost are recognized in accumulated other comprehensive income (loss), net of tax effects, until they are amortized as a component of net periodic benefit cost. Also, the measurement date – the date at which the benefit obligation and plan assets are measured – is required to be the company’s fiscal year-end. As required by SFAS 158, we adopted the balance sheet recognition provisions at December 31, 2006, and will adopt the year-end measurement date in 2008. SFAS 159 – In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 (SFAS 159), “The Fair Value Option for Financial Assets & Financial Liabilities – including an amendment of SFAS No. 115.” SFAS 159 will create a fair value option under which an entity may irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities on a contract by contract basis, with changes in fair values recognized in earnings as these changes occur. SFAS 159 will become effective for fiscal years beginning after November 15, 2007. We will adopt this new accounting standard on January 1, 2008.We do not expect the adoption to have a material impact on our financial statements. Page 9 3. Stock-Based Compensation We adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (SFAS 123R), effective January 1, 2006. SFAS 123R requires that the cost resulting from all stock–based payments be recognized in the financial statements based on the grant date fair value of the award.Stock-based compensation primarily consists of stock options, stock-settled stock appreciation rights (SARs) and restricted stock units (RSUs).We recognized pretax stock-based compensation cost in the amount of $43 million and $125 million for the three and nine months ended September 30, 2007, respectively; and $31 million and $123 million for the three and nine months ended September 30, 2006, respectively. The following table illustrates the type and fair market value of the stock-based compensation awards granted during the nine month periods ended September 30, 2007 and 2006, respectively: 2007 2006 # Granted Fair Value Per Award # Granted Fair Value Per Award SARs 4,195,188 $ 20.73 9,479,534 $ 23.44 Stock options 231,615 20.73 331,806 23.44 RSUs 1,282,020 59.94 — — The following table provides the assumptions used in determining the fair value of the stock-based awards for the nine month periods ended September 30, 2007 and 2006, respectively: Grant Year 2007 2006 Weighted-average dividend yield 1.68% 1.79% Weighted-average volatility 26.04% 26.79% Range of volatilities 26.03-26.62% 26.56-26.79% Range of risk-free interest rates 4.40-5.16% 4.34-4.64% Weighted-average expected lives 8 years 8 years As of September 30, 2007, the total remaining unrecognized compensation cost related to nonvested stock-based compensation awards was $142 million, which will be amortized over the weighted-average remaining requisite service period of approximately 2.0 years. Our long-standing practices and policies specify all stock-based compensation awards are approved by the Compensation Committee (the Committee) of the Board of Directors on the date of grant.The stock-based award approval process specifies the number of awards granted, the terms of the award and the grant date.The same terms and conditions are consistently applied to all employee grants, including Officers. The Committee approves all individual Officer grants.The number of stock-based compensation awards included in an individual’s award is determined based on the methodology approved by the Committee.Prior to 2007, the terms of the 1996 Stock Option and Long-Term Incentive Plan (which expired in April of 2006) provided for the exercise price methodology to be the average of the high and low price of our stock on the date of grant.In 2007, under the terms of the Caterpillar Inc. 2006 Long-Term Incentive Plan (approved by stockholders in June of 2006), the Compensation Committee approved the exercise price methodology to be the closing price of the Company stock on the date of grant. 4. Derivative Instruments and Hedging Activities Our earnings and cash flow are subject to fluctuations due to changes in foreign currency exchange rates, interest rates and commodity prices.In addition, the amount of Caterpillar stock that can be repurchased under our stock repurchase program is impacted by movements in the price of the stock.Our Risk Management Policy (policy) allows for the use of derivative financial instruments to prudently manage foreign currency exchange rate, interest rate, commodity price and Caterpillar stock price exposures.Our policy specifies that derivatives are not to be used for speculative purposes.Derivatives that we use are primarily foreign currency forward and option contracts, interest rate swaps and commodity forward and option contracts.Our derivative activities are subject to the management, direction and control of our senior financial officers.Risk management practices, including the use of financial derivative instruments, are presented to the Audit Committee of the Board of Directors at least annually. Page 10 Foreign Currency Exchange Rate Risk Foreign currency exchange rate movements create a degree of risk by affecting the U.S. dollar value of sales made and costs incurred in foreign currencies.Movements in foreign currency rates also affect our competitive position as these changes may affect business practices and/or pricing strategies of non-U.S. based competitors.Additionally, we have balance sheet positions denominated in foreign currency thereby creating exposure to movements in exchange rates. Our Machinery and Engines operations purchase, manufacture and sell products in many locations around the world. As we have a diversified revenue and cost base, we manage our future foreign currency cash flow exposure on a net basis. We use foreign currency forward and option contracts to manage unmatched foreign currency cash inflow and outflow. Our objective is to minimize the risk of exchange rate movements that would reduce the U.S. dollar value of our foreign currency cash flow. Our policy allows for managing anticipated foreign currency cash flow for up to five years. We generally designate as cash flow hedges at inception of the contract any Australian dollar, Brazilian real, British pound, Canadian dollar, Chinese yuan, euro, Japanese yen, Mexican peso, Singapore dollar, New Zealand dollar or Swiss franc forward or option contracts that meet the standard for hedge accounting.Designation is performed on a specific exposure basis to support hedge accounting.The remainder of Machinery and Engines foreign currency contracts are undesignated.We designate as fair value hedges specific euro forward contracts used to hedge firm commitments. As of September 30, 2007, $23 million of deferred net gains (net of tax) included in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position) are expected to be reclassified to current earnings ("Other income (expense)" in the Consolidated Statement of Results of Operations) over the next 12 months when earnings are affected by the hedged transactions. The actual amount recorded in Other income (expense) will vary based on the exchange rates at the time the hedged transactions impact earnings. In managing foreign currency risk for our Financial Products operations, our objective is to minimize earnings volatility resulting from conversion and the re-measurement of net foreign currency balance sheet positions. Our policy allows the use of foreign currency forward and option contracts to offset the risk of currency mismatch between our receivables and debt. All such foreign currency forward and option contracts are undesignated. Gains (losses) included in current earnings [Other income (expense)] on undesignated contracts: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2007 2006 2007 2006 Machinery and Engines: On undesignated contracts $ 14 $ (3 ) $ 22 $ 16 Financial Products: On undesignated contracts (42 ) (3 ) (52 ) (4 ) $ (28 ) $ (6 ) $ (30 ) $ 12 Gains and losses on the Financial Products contracts above are substantially offset by balance sheet translation gains and losses. Interest Rate Risk Interest rate movements create a degree of risk by affecting the amount of our interest payments and the value of our fixed rate debt.Our practice is to use interest rate swap agreements to manage our exposure to interest rate changes and, in some cases, lower the cost of borrowed funds. Machinery and Engines operations generally use fixed rate debt as a source of funding.Our objective is to minimize the cost of borrowed funds.Our policy allows us to enter into fixed-to-floating interest rate swaps and forward rate agreements to meet that objective with the intent to designate as fair value hedges at inception of the contract all fixed-to-floating interest rate swaps. Designation as a hedge of the fair value of our fixed rate debt is performed to support hedge accounting.During 2001, our Machinery and Engines operations liquidated all existing fixed-to-floating interest rate swaps.The gain ($5 million at September 30, 2007) is being amortized to earnings ratably over the remaining life of the hedged debt.Since 2006, we have entered into a total of $400 million of interest rate swaps designated as fair value hedges of our fixed-rate long-term debt. Page 11 Financial Products operations have a match funding policy that addresses interest rate risk by aligning the interest rate profile (fixed or floating rate) of Cat Financial’s debt portfolio with the interest rate profile of their receivables portfolio within predetermined ranges on an on-going basis.In connection with that policy, we use interest rate derivative instruments to modify the debt structure to match assets within the receivables portfolio.This match funding reduces the volatility of margins between interest-bearing assets and interest-bearing liabilities, regardless of which direction interest rates move. Our policy allows us to use floating-to-fixed, fixed-to-floating and floating-to-floating interest rate swaps to meet the match funding objective.To support hedge accounting, we designate fixed-to-floating interest rate swaps as fair value hedges of the fair value of our fixed rate debt at the inception of the swap contract.Financial Products' practice is to designate most floating-to-fixed interest rate swaps as cash flow hedges of the variability of future cash flows at inception of the swap contract. Designation as a hedge of the variability of cash flow is performed to support hedge accounting. Financial Products liquidated fixed-to-floating interest rate swaps during 2006, 2005 and 2004, which resulted in deferred net gains.These gains ($6 million remaining at September 30, 2007) are being amortized to earnings ratably over the remaining life of the hedged debt. Financial Products liquidated floating-to-fixed interest rate swaps during 2007 that resulted in deferred net gains that are being amortized to earnings ratably over the remaining life of the hedged debt.The unamortized balance of $1 million as of September 30, 2007 will be amortized into Interest expense over the next 12 months. Gains (losses) included in current earnings [Other income (expense)]: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2007 2006 2007 2006 Fixed-to-floating interest rate swaps Machinery and Engines: Gain (loss) on designated interest rate derivatives $ 14 $ — $ 9 $ — Gain (loss) on hedged debt (2 ) — — — Gain (loss) on liquidated swaps – included in interest expense 1 1 2 3 Financial Products: Gain (loss) on designated interest rate derivatives 62 79 31 (7 ) Gain (loss) on hedged debt (64 ) (79 ) (33 ) 7 Gain (loss) on liquidated swaps – included in interest expense 1 2 2 6 $ 12 $ 3 $ 11 $ 9 As of September 30, 2007, $7 million, net of tax, of deferred net gains included in equity ("Accumulated other comprehensive income (loss)"), related to Financial Products floating-to-fixed interest rate swaps, are expected to be reclassified to current earnings ("Interest expense of Financial Products" in the Consolidated Statement of Results of Operations) over the next 12 months. Commodity Price Risk Commodity price movements create a degree of risk by affecting the price we must pay for certain raw materials. Our policy is to use commodity forward and option contracts to manage the commodity risk and reduce the cost of purchased materials. Our Machinery and Engines operations purchase aluminum, copper and nickel embedded in the components we purchase from suppliers. Our suppliers pass on to us price changes in the commodity portion of the component cost.In addition, we are also subjected to price changes on natural gas purchased for operational use. Our objective is to minimize volatility in the price of these commodities. Our policy allows us to enter into commodity forward and option contracts to lock in the purchase price of a portion of these commodities within a four-year horizon. All such commodity forward and option contracts are undesignated.There were no gains or losses on undesignated contracts for the three months and nine months ended September 30, 2007.Losses on the undesignated contracts of $2 million and gains of $1 million were recorded in current earnings (“Other income (expense)”) for the three months and nine months ended September 30, 2006, respectively. Stock Repurchase Risk In February 2007, the Board of Directors authorized a $7.5 billion stock repurchase program, expiring on December 31, 2011.The amount of Caterpillar stock that can be repurchased under the authorization is impacted by movements in the price of the stock.In August 2007, the Board of Directors authorized the use of derivative contracts to reduce stock repurchase price volatility.No stock repurchase derivative contracts had been executed as of September 30, 2007. Page 12 5. Inventories Inventories (principally using the "last-in, first-out" method) are comprised of the following: (Millions of dollars) September 30, December 31, 2007 2006 Raw materials $ 2,464 $ 2,182 Work-in-process 1,186 977 Finished goods 3,236 2,915 Supplies 301 277 Total inventories $ 7,187 $ 6,351 6. Investments in Unconsolidated Affiliated Companies Our investments in affiliated companies accounted for by the equity method consist primarily of a 50 percent interest in Shin Caterpillar Mitsubishi Ltd. (SCM) located in Japan. Combined financial information of the unconsolidated affiliated companies accounted for by the equity method (generally on a three month lag, e.g., SCM results reflect the periods ending June 30) was as follows: Results of Operations of unconsolidated affiliated companies: Three Months Ended Nine Months Ended September 30, September 30, (Millions of dollars) 2007 2006 2007 2006 Sales $ 859 $ 1,158 $ 2,931 $ 3,291 Cost of sales 697 931 2,367 2,625 Gross profit 162 227 564 666 Profit (loss) $ 23 $ 61 $ 113 $ 169 Caterpillar's profit (loss) $ 27 $ 25 $ 51 $ 74 Financial Position of unconsolidated affiliated companies: September 30, December 31, (Millions of dollars) 2007 2006 Assets: Current assets $ 1,666 $ 1,807 Property, plant and equipment – net 1,180 1,119 Other assets 170 176 3,016 3,102 Liabilities: Current liabilities 1,215 1,394 Long-term debt due after one year 264 309 Other liabilities 325 145 1,804 1,848 Ownership $ 1,212 $ 1,254 Caterpillar's investments in unconsolidated affiliated companies: (Millions of dollars) Investments in equity method companies $ 535 $ 542 Plus: Investments in cost method companies 16 20 Total investments in unconsolidated affiliated companies $ 551 $ 562 Page 13 Sales from SCM to Caterpillar for the three months ended September 30, 2007 and September 30, 2006 of $460 million and $488 million, respectively, and for the nine months ended September 30, 2007 and September 30, 2006 of $1,232 million and $1,379 million, respectively, are included in the affiliated company sales. In addition, SCM purchases of Caterpillar products were $69 million and $70 million for the three months ended September 30, 2007 and September 30, 2006, respectively, and $202 million and $213 million for the nine months ended September 30, 2007 and September 30, 2006, respectively. On February 15, 2007, we signed a nonbinding memorandum of understanding with Mitsubishi Heavy Industries Ltd. (MHI) and SCM to conclude a plan that would result in a new ownership structure for SCM. The companies are in discussions with the intention of reaching definitive agreements that would result in Caterpillar owning a majority stake in SCM. When complete, SCM will proceed with the execution of a share redemption for a portion of SCM’s shares held by MHI. In conjunction with the plan, we agreed to discuss with MHI the creation of a new comprehensive joint venture agreement as well as certain definitive agreements for implementation of the plan. These definitive agreements would be subject to applicable regulatory approvals. During the second quarter of 2007, a $13 million after tax charge for net adjustments related to revenue recognition, deferred tax valuation allowances and environmental liabilities that were identified during our due diligence procedures was included in Equity in profit of unconsolidated affiliated companies. These adjustments have since been recorded by SCM and are reflected in the tables above. 7. Intangible Assets and Goodwill A.Intangible assets Intangible assets are comprised of the following: (Dollars in millions) Weighted Amortizable Life (Years) September 30, 2007 December 31, 2006 Customer relationships 19 $ 340 $ 242 Intellectual property 11 195 211 Other 13 76 73 Total finite-lived intangible assets – gross 16 611 526 Less: Accumulated amortization 155 139 Intangible assets – net $ 456 $ 387 Amortization expense on intangible assets for the three and nine months ended September 30, 2007 was $10 million and $30 million, respectively.Amortization expense for the three and nine months ended September 30, 2006 was $10 million and $23 million, respectively.Amortization expense related to intangible assets is expected to be: (Millions of dollars) 2007 2008 2009 2010 2011 Thereafter $ 41 $ 41 $ 40 $ 39 $ 37 $ 288 During the first quarter 2007, we acquired finite-lived intangible assets of $89 million as part of the purchase of Franklin Power Products.(See Note 16 for acquisition details.) B.Goodwill On an annual basis, we test goodwill for impairment in accordance with Statement of Financial Accounting Standards No. 142 "Goodwill and Other Intangible Assets."Goodwill is tested for impairment between annual tests whenever events or circumstances make it more likely than not that an impairment may have occurred. Page 14 During the first quarter of 2006, we determined that the business outlook for the parts and accessories distribution business of MG Rover Ltd., acquired in 2004, required a specific impairment evaluation.The declining outlook of this business resulted from the MG Rover’s cessation of vehicle production and warranties resulting from bankruptcy in 2005. Although the MG Rover parts business continues to provide parts to the existing population of vehicles, the unit’s sales will continue to decline in the future as production of new vehicles has ceased. In determining if there was impairment, we first compared the fair value of the reporting unit (calculated by discounting projected cash flows) to the carrying value. Because the carrying value exceeded the fair value, we allocated the fair value to the assets and liabilities of the unit and determined the fair value of the implied goodwill was zero. Accordingly, a goodwill impairment charge of $18 million was included in "Other operating expenses" in the Consolidated Statement of Results of Operations and reported in the "All Other" category in Note 13 during the first quarter of 2006.No other goodwill was impaired or disposed of during the three or nine months ended September 30, 2007 and 2006. During the first quarter of 2007, we acquired assets with related goodwill of $33 million as part of the purchase of Franklin Power Products (See Note 16 for acquisition details.) The changes in carrying amount of the goodwill by reportable segment for the nine months ended September 30, 2007 were as follows: (Millions of dollars) Heavy Construction & Mining Electric Power Large Power Products All Other1 Consolidated Total Balance at December 31, 2006 $ 14 $ 203 $ 628 $ 1,059 $ 1,904 Acquisitions — — — 33 33 Balance at September 30, 2007 $ 14 $ 203 $ 628 $ 1,092 $ 1,937 1 All Other includes operating segments included in “All Other” category (See Note 13). 8. Available-For-Sale Securities Financial Products, primarily Cat Insurance, has investments in certain debt and equity securities that have been classified as available-for-sale in accordance with Statement of Financial Accounting Standards No. 115 (SFAS 115) and recorded at fair value based upon quoted market prices. These fair values are included in "Other assets" in the Consolidated Statement of Financial Position. Unrealized gains and losses arising from the revaluation of available-for-sale securities are included, net of applicable deferred income taxes, in equity ("Accumulated other comprehensive income (loss)" in the Consolidated Statement of Financial Position).Realized gains and losses on sales of investments are generally determined using the FIFO ("first-in, first-out") method for debt instruments and the specific identification method for equity securities.Realized gains and losses are included in "Other income (expense)" in the Consolidated Statement of Results of Operations. September 30, 2007 December 31, 2006 Unrealized Unrealized Pretax Net Pretax Net (Millions of dollars) Cost Basis Gains (Losses) Fair Value Cost Basis Gains (Losses) Fair Value Government debt $ 346 $ (1 ) $ 345 $ 355 $ (5 ) $ 350 Corporate bonds 676 (5 ) 671 541 (6 ) 535 Equity securities 166 35 201 154 26 180 Total $ 1,188 $ 29 $ 1,217 $ 1,050 $ 15 $ 1,065 Page 15 Investments in an unrealized loss position that are not other-than-temporarily impaired: September 30, 2007 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 68 $ — $ 141 $ 2 $ 209 $ 2 Corporate bonds 258 4 175 4 433 8 Equity securities 36 3 — — 36 3 Total $ 362 $ 7 $ 316 $ 6 $ 678 $ 13 December 31, 2006 Less than 12 months 1 12 months or more 1 Total (Millions of dollars) Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Government debt $ 116 $ — $ 199 $ 4 $ 315 $ 4 Corporate bonds 198 1 233 5 431 6 Equity securities 22 1 1 — 23 1 Total $ 336 $ 2 $ 433 $ 9 $ 769 $ 11 1 Indicates length of time that individual securities have been in a continuous unrealized loss position. The fair value of the available-for-sale debt securities at September 30, 2007, by contractual maturity, is shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to prepay and creditors may have the right to call obligations. (Millions of dollars) Fair Value Due in one year or less $ 99 Due after one year through five years $ 250 Due after five years through ten years $ 158 Due after ten years $ 509 Proceeds from sales of investments in debt and equity securities during the three and nine months ended September 30, 2007 were $77million and $196 million, respectively.Proceeds from sales of investments in debt and equity securities during the three and nine months ended September 30, 2006 were $36million and $255 million, respectively. Gross gains of $3 million and $9 million, and gross losses of $1 million and $2 million were included in current earnings for the three and nine months ended September 30, 2007, respectively.Gross gains of $2 million and $32 million, and gross losses of $1 million and $5 million were included in current earnings for the three and nine months ended September 30, 2006, respectively. Page 16 9. Postretirement Benefits A.Pension and postretirement benefit costs (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits September 30, September 30, September 30, 2007 2006 2007 2006 2007 2006 For the three months ended: Components of net periodic benefit cost: Service cost $ 47 $ 40 $ 17 $ 16 $ 22 $ 24 Interest cost 148 144 32 27 74 75 Expected return on plan assets (210 ) (200 ) (40 ) (34 ) (33 ) (29 ) Amortization of: Net asset existing at adoption of SFAS 87 — — — 1 — — Prior service cost 1 14 15 2 1 (9 ) (9 ) Net actuarial loss (gain) 53 58 13 13 20 28 Total cost included in operating profit $ 52 $ 57 $ 24 $ 24 $ 74 $ 89 (Millions of dollars) U.S. Pension Benefits Non-U.S. Pension Benefits Other Postretirement Benefits September 30, September 30, September 30, 2007 2006 2007 2006 2007 2006 For the nine months ended: Components of net periodic benefit cost: Service cost $ 139 $ 120 $ 52 $ 48 $ 67 $ 71 Interest cost 446 431 95 81 222 227 Expected return on plan assets (630 ) (599 ) (122 ) (104 ) (98 ) (87 ) Amortization of: Net asset existing at adoption of SFAS 87/106 — — 1 1 1 1 Prior service cost 1 43 44 5 4 (27 ) (25 ) Net actuarial loss (gain) 160 174 40 41 59 85 Adjustment for subsidiary pension plan2 44 — Total cost included in operating profit $ 202 $ 170 $ 71 $ 71 $ 224 $ 272 Weighted-average assumptions used to determine net cost: Discount rate 5.5 % 5.6 % 4.8 % 4.6 % 5.5 % 5.6 % Expected return on plan assets 9.0 % 9.0 % 7.7 % 7.5 % 9.0 % 9.0 % Rate of compensation increase 4.0 % 4.0 % 4.0 % 3.7 % 4.0 % 4.0 % 1Prior service costs for both pension and other postretirement benefits are generally amortized using the straight-line method over the average remaining service period to the full retirement eligibility date of employees expected to receive benefits from the plan amendment.For other postretirement benefit plans in which all or almost all of the plan's participants are fully eligible for benefits under the plan, prior service costs are amortized using the straight-line method over the remaining life expectancy of those participants. 2 Second quarter 2007 charge to recognize previously unrecorded liabilities related to a subsidiary pension plan. We made $40 million of contributions to pension plans during the nine months ended September 30, 2007 and we currently anticipate additional contributions of approximately $10 million during the remainder of the year. Although we have no ERISA (Employee Retirement Income Security Act) funding requirements in 2007, we will continue to evaluate additional contributions to both pension and other postretirement benefit plans. Page 17 B.Defined contribution benefit costs Total company costs related to U.S. and non-U.S. defined contribution plans were as follows: Three Months Ended September 30, Nine Months Ended September 30, (Millions of dollars) 2007 2006 2007 2006 U.S. Plans $ 39 $ 31 $ 142 $ 119 Non-U.S. Plans 7 6 22 17 $ 46 $ 37 $ 164 $ 136 10. Guarantees and Product Warranty We have guaranteed to repurchase loans of certain Caterpillar dealers from third party lenders in the event of default. These guarantees arose in conjunction with Cat Financial's relationship with third party dealers who sell Caterpillar equipment. These guarantees generally have one-year terms and are secured, primarily by dealer assets.Additionally, we have provided an indemnity to a third party insurance company for potential losses related to performance bonds issued on behalf of Caterpillar dealers. The bonds are issued to insure governmental agencies against nonperformance by certain Caterpillar dealers. We provide loan guarantees to third party lenders for financing associated with machinery purchased by customers. The loan guarantees are for the remote chance that the customers will become insolvent.These guarantees have varying terms and are secured by the machinery. Cat Financial has provided a limited indemnity to a third party bank for $32 million resulting from the assignment of certain leases to that bank. The indemnity is for the remote chance that the insurers of these leases would become insolvent. The indemnity expires December 15, 2012 and is unsecured. No loss has been experienced or is anticipated under any of these guarantees. At September 30, 2007 and December 31, 2006, the recorded liability for these guarantees was $10 million. The maximum potential amount of future payments (undiscounted and without reduction for any amount that may possibly be recovered under recourse or collateralized provisions) we could be required to make under the guarantees are as follows: (Millions of dollars) September 30, December 31, 2007 2006 Guarantees with Caterpillar dealers $ 379 $ 527 Guarantees with customers 48 48 Limited indemnity 32 35 Guarantees – other 12 21 Total guarantees $ 471 $ 631 Our product warranty liability is determined by applying historical claim rate experience to the current field population and dealer inventory. Historical claim rates are developed using a rolling average of actual warranty payments. (Millions of dollars) 2007 Warranty liability, January 1 $ 953 Reduction in liability (payments) (677 ) Increase in liability (new warranties) 754 Warranty liability, September 30 $ 1,030 (Millions of dollars) 2006 Warranty liability, January 1 $ 879 Reduction in liability (payments) (745 ) Increase in liability (new warranties) 819 Warranty liability, December 31 $ 953 Page 18 11. Computations of Profit Per Share Three Months Ended September 30, Nine Months Ended September 30, (Dollars in millions except per share data) 2007 2006 2007 2006 I. Profit for the period (A): $ 927 $ 769 $ 2,566 $ 2,655 II. Determination of shares (in millions): Weighted-average number of common shares outstanding (B) 638.3 653.2 641.0 662.4 Shares issuable on exercise of stock awards, net of shares assumedto be purchased out of proceeds at average market price 21.7 24.0 21.7 26.1 Average common shares outstanding for fully diluted computation (C) 660.0 677.2 662.7 688.5 III. Profit per share of common stock: Assuming no dilution (A/B) $ 1.45 $ 1.18 $ 4.00 $ 4.01 Assuming full dilution (A/C) $ 1.40 $ 1.14 $ 3.87 $ 3.86 SARs and stock options to purchase 9.7 million common shares were outstanding for the nine months ended September 30, 2007, but were not included in the computation of diluted earnings per share because the effect would have been antidilutive.There were no antidilutive stock awards outstanding for the three months ended September 30, 2007. For the three and nine months ended September 30, 2006, there were outstanding SARs and stock options to purchase 9.6 million and 9.7 million common shares, respectively, which were antidilutive. 12. Environmental and Legal Matters The company is regulated by federal, state and international environmental laws governing our use, transport and disposal of substances and control of emissions. In addition to governing our manufacturing and other operations, these laws often impact the development of our products, including, but not limited to, required compliance with air emissions standards applicable to internal combustion engines. Compliance with these existing laws has not had a material impact on our capital expenditures, earnings or competitive position. We are engaged in remedial activities at a number of locations, often with other companies, pursuant to federal and state laws.When it is probable we will pay remedial costs at a site, and those costs can be reasonably estimated, the costs are charged against our earnings.In formulating that estimate, we do not consider amounts expected to be recovered from insurance companies or others.The amount recorded for environmental remediation is not material and is included in “Accrued expenses” in the Consolidated Statement of Financial Position. We cannot reasonably estimate costs at sites in the very early stages of remediation.Currently, we have a few sites in the very early stages of remediation, and there is no more than a remote chance that a material amount for remedial activities at any individual site, or at all sites in the aggregate, will be required. On May 14, 2007, the U.S. Environmental Protection Agency (EPA) issued a Notice of Violation to Caterpillar Inc., alleging various violations of Clean Air Act Sections 203, 206 and 207.EPA claims that Caterpillar violated such sections by shipping engines and catalytic converter after-treatment devices separately, introducing into commerce a number of uncertified and/or misbuilt engines, and failing to timely report emissions-related defects.Caterpillar is currently engaging in negotiations with EPA to resolve these issues, but it is too early in the process to place precise estimates on the potential exposure to penalties.However, Caterpillar is cooperating with EPA and, based upon initial discussions, and although penalties could potentially exceed $100 thousand, management does not believe that this issue will have a material adverse impact on our financial position. We have disclosed certain individual environmental matters and legal proceedings in this filing.Additionally, we are involved in other unresolved legal actions that arise in the normal course of business. The most prevalent of these unresolved actions involve disputes related to product design, manufacture and performance (including claimed asbestos and welding fumes exposure), contracts, employment issues or intellectual property rights.Although it is not possible to predict with certainty the outcome of these unresolved legal actions or the range of probable loss, we believe that these unresolved legal actions will not individually or in the aggregate have a material adverse effect on our consolidated financial position, liquidity or results of operations. Page 19 On September 29, 2004, Kruse Technology Partnership (Kruse) filed a lawsuit against Caterpillar in the United States District Court for the Central District of California alleging that certain Caterpillar engines built from October 2002 to the present infringe upon certain claims of three of Kruse's patents on engine fuel injection timing and combustion strategies.Kruse seeks monetary damages, injunctive relief and a finding that the alleged infringement by Caterpillar was willful.Caterpillar denies Kruse's allegations, believes they are without merit and filed a counterclaim seeking a declaration from the court that Caterpillar is not infringing upon Kruse's patents and that the patents are invalid and unenforceable.The counterclaim filed by Caterpillar is pending, and no trial date is currently scheduled.In the opinion of management, the ultimate disposition of this matter will not have a material adverse effect on our consolidated financial position, liquidity or results of operations. 13. Segment Information Caterpillar is organized based on a decentralized structure that has established accountabilities to continually improve business focus and increase our ability to react quickly to changes in both the global business cycle and competitors' actions. Our current structure uses a product, geographic matrix organization comprised of multiple profit center and service center divisions. Caterpillar is a highly integrated company.The majority of our profit centers are product focused.They are primarily responsible for the design, manufacture and/or ongoing support of their products.Some of these product focused profit centers also have marketing responsibilities.In addition, we have geographically-based profit centers that are focused primarily on marketing.One of these profit centers also has some manufacturing responsibilities.One of our profit centers provides various financial services to our customers and dealers.The service center divisions perform corporate functions and provide centralized services. In the first quarter of 2007, four new profit centers were formed from restructuring the Construction and Mining Products reportable segment (which was the aggregation of three profit centers, Mining and Construction Equipment Division, Track-Type Tractor Division and Wheel Loaders and Excavators Division) and EAME Product Development and Operations Division (included in the “All Other” category).Two of the new profit centers, the Infrastructure Product Development Division and Heavy Construction and Mining Division will be primarily responsible for medium and large machine product management and development while the newly formed U.S. Operations Division and the EAME Operations Division will be primarily responsible for medium and large machine manufacturing in their respective geographic regions. Heavy Construction and Mining Division is a reportable segment and the remaining three new divisions are included in the “All Other” category. Products included in Heavy Construction and Mining are medium and large track-type tractors, mining trucks, quarry and aggregate trucks, large wheel loaders, wheel tractor scrapers and track loaders.The segment information for 2006 has been reclassified to conform to the 2007 presentation. We have developed an internal measurement system to evaluate performance and to drive continuous improvement. This measurement system, which is not based on generally accepted accounting principles (GAAP), is intended to motivate desired behavior of employees and drive performance. It is not intended to measure a division's contribution to enterprise results. The sales and cost information used for internal purposes varies significantly from our consolidated externally reported information, resulting in substantial reconciling items. Each division has specific performance targets and is evaluated and compensated based on achieving those targets. Performance targets differ from division to division; therefore, meaningful comparisons cannot be made among the profit or service center divisions. It is the comparison of actual results to budgeted results that makes our internal reporting valuable to management. Consequently, we feel that the financial information required by Statement of Financial Accounting Standards No.131 (SFAS131), "Disclosures about Segments of an Enterprise and Related Information" has limited value for our external readers. Due to Caterpillar's high level of integration and our concern that segment disclosures based on SFAS 131 requirements have limited value to external readers, we are continuing to disclose financial results for our three principal lines of business (Machinery, Engines and Financial Products) in our Management's Discussion and Analysis beginning on page 26. Page 20 Business Segments Three Months Ended September 30, (Millions of dollars) Machinery and Engines 2007 Asia/ Pacific Marketing Heavy Construction & Mining EAME Marketing Electric Power Large Power Products Latin America North America Marketing Power Systems Marketing All Other Total Financing & Insurance Services Consolidated Total External sales and revenues $ 827 $ (23 ) $ 1,931 $ 809 $ (79 ) $ 891 $ 2,422 $ 1,246 $ 2,575 $ 10,599 $ 937 $ 11,536 Inter-segment sales & revenues — 2,066 — 81 2,045 461 42 29 7,683 12,407 1 12,408 Total sales and revenues $ 827 $ 2,043 $ 1,931 $ 890 $ 1,966 $ 1,352 $ 2,464 $ 1,275 $ 10,258 $ 23,006 $ 938 $ 23,944 Depreciation and amortization $ 1 $ 1 $ — $ 5 $ 48 $ 11 $ — $ 2 $ 170 $ 238 $ 173 $ 411 Imputed interest expense $ 2 $ 1 $ 3 $ 5 $ 15 $ 8 $ (2 ) $ 1 $ 96 $ 129 $ 293 $ 422 Accountable profit (loss) $ 26 $ 256 $ 68 $ 102 $ 133 $ 52 $ 36 $ 12 $ 795 $ 1,480 $ 202 $ 1,682 Accountable assets at September 30, 2007 $ 297 $ 69 $ 420 $ 745 $ 2,086 $ 1,123 $ (127 ) $ 76 $ 12,963 $ 17,652 $ 29,266 $ 46,918 Capital expenditures $ 1 $ — $ 1 $ 10 $ 57 $ 21 $ — $ 1 $ 249 $ 340 $ 401 $ 741 Machinery and Engines 2006 Asia/ Pacific Marketing Heavy Construction & Mining EAME Marketing Electric Power Large Power Products Latin America North America Marketing Power Systems Marketing All Other Total Financing & Insurance Services Consolidated Total External sales and revenues $ 616 $ (16 ) $ 1,276 $ 715 $ (58 ) $ 702 $ 2,756 $ 1,520 $ 2,258 $ 9,769 $ 861 $ 10,630 Inter-segment sales & revenues (1 ) 1,695 — 51 2,201 496 75 23 7,095 11,635 — 11,635 Total sales and revenues $ 615 $ 1,679 $ 1,276 $ 766 $ 2,143 $ 1,198 $ 2,831 $ 1,543 $ 9,353 $ 21,404 $ 861 $ 22,265 Depreciation and amortization $ — $ — $ — $ 5 $ 42 $ 13 $ — $ 3 $ 152 $ 215 $ 156 $ 371 Imputed interest expense $ 1 $ — $ 2 $ 4 $ 14 $ 8 $ 1 $ 1 $ 86 $ 117 $ 272 $ 389 Accountable profit (loss) $ 24 $ 220 $ 22 $ 41 $ 190 $ 69 $ 74 $ 51 $ 678 $ 1,369 $ 196 $ 1,565 Accountable assets at December 31, 2006 $ 352 $ 28 $ 285 $ 702 $ 2,022 $ 941 $ (196 ) $ 207 $ 12,160 $ 16,501 $ 28,406 $ 44,907 Capital expenditures $ 1 $ — $ 1 $ 7 $ 58 $ 10 $ 2 $ — $ 195 $ 274 $ 286 $ 560 Business Segments Nine Months Ended September 30, (Millions of dollars) Machinery and Engines 2007 Asia/ Pacific Marketing Heavy Construction & Mining EAME Marketing Electric Power Large Power Products Latin America North America Marketing Power Systems Marketing All Other Total Financing & Insurance Services Consolidated Total External sales and revenues $ 2,444 $ (52 ) $ 5,490 $ 2,248 $ (263 ) $ 2,582 $ 7,221 $ 3,645 $ 7,074 $ 30,389 $ 2,725 $ 33,114 Inter-segment sales & revenues — 5,899 1 222 6,078 1,394 143 78 22,894 36,709 2 36,711 Total sales and revenues $ 2,444 $ 5,847 $ 5,491 $ 2,470 $ 5,815 $ 3,976 $ 7,364 $ 3,723 $ 29,968 $ 67,098 $ 2,727 $ 69,825 Depreciation and amortization $ 3 $ 2 $ — $ 17 $ 136 $ 33 $ 1 $ 6 $ 489 $ 687 $ 493 $ 1,180 Imputed interest expense $ 7 $ 1 $ 8 $ 16 $ 47 $ 23 $ (4 ) $ 4 $ 283 $ 385 $ 849 $ 1,234 Accountable profit (loss) $ 81 $ 778 $ 199 $ 223 $ 367 $ 192 $ 33 $ 35 $ 2,264 $ 4,172 $ 590 $ 4,762 Accountable assets at September 30, 2007 $ 297 $ 69 $ 420 $ 745 $ 2,086 $ 1,123 $ (127 ) $ 76 $ 12,963 $ 17,652 $ 29,266 $ 46,918 Capital expenditures $ 7 $ — $ 1 $ 13 $ 152 $ 43 $ — $ 3 $ 604 $ 823 $ 1,070 $ 1,893 Machinery and Engines 2006 Asia/ Pacific Marketing Heavy Construction & Mining EAME Marketing Electric Power Large Power Products Latin America North America Marketing Power Systems Marketing All Other Total Financing & Insurance Services Consolidated Total External sales and revenues $ 1,937 $ (46 ) $ 3,765 $ 1,888 $ (185 ) $ 2,058 $ 9,216 $ 4,240 $ 5,477 $ 28,350 $ 2,489 $ 30,839 Inter-segment sales & revenues (1 ) 5,538 2 169 6,286 1,401 270 68 22,152 35,885 1 35,886 Total sales and revenues $ 1,936 $ 5,492 $ 3,767 $ 2,057 $ 6,101 $ 3,459 $ 9,486 $ 4,308 $ 27,629 $ 64,235 $ 2,490 $ 66,725 Depreciation and amortization $ 1 $ — $ 1 $ 16 $ 127 $ 36 $ 1 $ 7 $ 424 $ 613 $ 489 $ 1,102 Imputed interest expense $ 5 $ — $ 4 $ 14 $ 39 $ 22 $ 4 $ 3 $ 242 $ 333 $ 770 $ 1,103 Accountable profit (loss) $ 70 $ 753 $ 144 $ 114 $ 575 $ 227 $ 353 $ 114 $ 2,285 $ 4,635 $ 550 $ 5,185 Accountable assets at December 31, 2006 $ 352 $ 28 $ 285 $ 702 $ 2,022 $ 941 $ (196 ) $ 207 $ 12,160 $ 16,501 $ 28,406 $ 44,907 Capital expenditures $ 2 $ 1 $ 1 $ 26 $ 140 $ 33 $ 3 $ 2 $ 500 $ 708 $ 877 $ 1,585 Page 21 Reconciliation of Sales and Revenues: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Three Months Ended September 30, 2007: Total external sales and revenues from business segments $ 10,599 $ 937 $ — $ 11,536 Other 69 (74 ) (89 ) 1 (94 ) Total sales and revenues $ 10,668 $ 863 $ (89 ) $ 11,442 Three Months Ended September 30, 2006: Total external sales and revenues from business segments $ 9,769 $ 861 $ — $ 10,630 Other 73 (60 ) (126 ) 1 (113 ) Total sales and revenues $ 9,842 $ 801 $ (126 ) $ 10,517 1 Elimination of Financial Products revenues from Machinery and Engines Companies. Reconciliation of Sales and Revenues: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total Nine Months Ended September 30, 2007: Total external sales and revenues from business segments $ 30,389 $ 2,725 $ — $ 33,114 Other 213 (217 ) (296 ) 1 (300 ) Total sales and revenues $ 30,602 $ 2,508 $ (296 ) $ 32,814 Nine Months Ended September 30, 2006: Total external sales and revenues from business segments $ 28,350 $ 2,489 $ — $ 30,839 Other 191 (174 ) (342 ) 1 (325 ) Total sales and revenues $ 28,541 $ 2,315 $ (342 ) $ 30,514 1Elimination of Financial Products revenues from Machinery and Engines Companies. Page 22 Reconciliation of Profit Before Taxes: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidated Total Three Months Ended September 30, 2007: Total accountable profit from business segments $ 1,480 $ 202 $ 1,682 Corporate costs (257 ) — (257 ) Timing (17 ) — (17 ) Methodology differences: Inventory/cost of sales (4 ) — (4 ) Postretirement benefit expense (56 ) — (56 ) Financing costs 10 — 10 Equity in profit of unconsolidated affiliated companies (26 ) (1 ) (27 ) Currency (4 ) — (4 ) Other methodology differences (26 ) (5 ) (31 ) Other (1 ) — (1 ) Total profit before taxes $ 1,099 $ 196 $ 1,295 Three Months Ended September 30, 2006: Total accountable profit from business segments $ 1,369 $ 196 $ 1,565 Corporate costs (240 ) — (240 ) Timing 18 — 18 Methodology differences: Inventory/cost of sales (9 ) — (9 ) Postretirement benefit expense (83 ) — (83 ) Financing costs (50 ) — (50 ) Equity in profit of unconsolidated affiliated companies (24 ) (1 ) (25 ) Currency 22 — 22 Legal disputes (77 ) — (77 ) Other methodology differences 4 (2 ) 2 Other (45 ) — (45 ) Total profit before taxes $ 885 $ 193 $ 1,078 Reconciliation of Profit Before Taxes: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidated Total Nine Months Ended September 30, 2007: Total accountable profit from business segments $ 4,172 $ 590 $ 4,762 Corporate costs (796 ) — (796 ) Timing (5 ) — (5 ) Methodology differences: Inventory/cost of sales (15 ) — (15 ) Postretirement benefit expense (162 ) — (162 ) Financing costs (27 ) — (27 ) Equity in profit of unconsolidated affiliated companies (48 ) (3 ) (51 ) Currency 32 — 32 Other methodology differences (22 ) (1 ) (23 ) Other (45 ) — (45 ) Total profit before taxes $ 3,084 $ 586 $ 3,670 Nine Months Ended September 30, 2006: Total accountable profit from business segments $ 4,635 $ 550 $ 5,185 Corporate costs (724 ) — (724 ) Timing (84 ) — (84 ) Methodology differences: Inventory/cost of sales (74 ) — (74 ) Postretirement benefit expense (247 ) — (247 ) Financing costs (101 ) — (101 ) Equity in profit of unconsolidated affiliated companies (72 ) (2 ) (74 ) Currency 24 — 24 Legal disputes (77 ) — (77 ) Other methodology differences (44 ) 18 (26 ) Other (68 ) — (68 ) Total profit before taxes $ 3,168 $ 566 $ 3,734 Page 23 Reconciliation of Assets: (Millions of dollars) Machinery and Engines Financing & Insurance Services Consolidating Adjustments Consolidated Total September 30, 2007: Total accountable assets from business segments $ 17,652 $ 29,266 $ — $ 46,918 Items not included in segment assets: Cash and short-term investments 582 328 — 910 Intercompany trade receivables 182 80 (262 ) — Trade and other receivables 304 — — 304 Investment in unconsolidated affiliated companies 414 — (17 ) 397 Investment in Financial Products 4,062 — (4,062 ) — Deferred income taxes and prepaids 3,430 138 (309 ) 3,259 Intangible assets and other assets 1,206 56 — 1,262 Service center assets 993 — — 993 Liabilities included in segment assets 3,123 17 — 3,140 Inventory methodology differences (2,380 ) — — (2,380 ) Other 321 (325 ) — (4 ) Total assets $ 29,889 $ 29,560 $ (4,650 ) $ 54,799 December 31, 2006: Total accountable assets from business segments $ 16,501 $ 28,406 $ — $ 44,907 Items not included in segment assets: Cash and short-term investments 319 211 — 530 Intercompany trade receivables 205 85 (290 ) — Trade and other receivables 281 — — 281 Investment in unconsolidated affiliated companies 439 — (9 ) 430 Investment in Financial Products 3,513 — (3,513 ) — Deferred income taxes and prepaids 3,167 116 (327 ) 2,956 Intangible assets and other assets 1,283 (1 ) — 1,282 Service center assets 990 — — 990 Liabilities included in segment assets 2,337 21 — 2,358 Inventory methodology differences (2,290 ) — — (2,290 ) Other 250 (245 ) — 5 Total assets $ 26,995 $ 28,593 $ (4,139 ) $ 51,449 14. Income Taxes We adopted FIN 48, “Accounting for Uncertainty in Income Taxes” as of January 1, 2007.As of adoption, the total amount of gross unrecognized tax benefits for uncertain tax positions, including positions impacting only the timing of tax benefits, was $742 million.The amount of unrecognized tax benefits that, if recognized, would impact the effective tax rate was $486 million.We classify interest and penalties on tax uncertainties as a component of the provision for income taxes.The total amount of interest and penalties accrued as of adoption was $62 million.The corresponding amounts at September 30, 2007 were not materially different from the amounts at the date of adoption.It is expected that the amount of unrecognized tax benefits will change in the next 12 months.However, we do not expect the change to have a significant impact on our results of operations or financial position. The Internal Revenue Service (IRS) has completed its field examination of our U.S. tax returns for 1992 to 2004.For tax years 1992 to 1994, we expect to litigate the unagreed adjustments related to transfer pricing.We anticipate the appeals process for tax years 1995 to 1999, primarily related to foreign sales corporation commissions, foreign tax credit calculations and research and development credits, will be settled within the next 12 months. For tax years 2000 to 2004, we intend to appeal the unagreed adjustments primarily related to export tax benefits.In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on our consolidated financial position, liquidity or results of operations. In our major non-U.S. jurisdictions, tax years are typically subject to examination for three to six years. Page 24 15. Securitizations During the third quarter of 2007, Cat Financial securitized retail installment sales contracts and finance leases into a public asset-backed securitization facility.Cat Financial securitizes retail installment sales contracts and finance leases into public asset-backed securitization facilities that are qualifying special purpose entities and thus, in accordance with Statement of Financial Accounting Standards No. 140 (SFAS 140) “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, are not consolidated.These finance receivables, which are being held in securitization trusts, are secured by new and used equipment.Net proceeds received were $662 million, which includes both cash proceeds and retained interests.A net gain of $4 million was recognized on this transaction.Cat Financial’s retained interests in the securitized receivables include an interest in certain future cash flow (excess) with an initial fair value of $2 million and a reserve account with an initial fair value of $9 million.Cat Financial determines the fair value based on discounted cash flow models that incorporate assumptions including credit losses, prepayment rates and discount rates.These assumptions are based on historical experience, market trends and anticipated performance relative to the particular assets securitized.Significant assumptions used to estimate the fair value of the retained interests include an 8.4 percent discount rate, a weighted-average prepayment rate of 14 percent and expected credit losses of 1 percent.Cat Financial’s retained interests are generally subordinated to the investors’ interests. Cat Financial also retains servicing responsibilities for which they receive a fee of approximately 1 percent of the unpaid note value.A servicing asset or liability is generally not recorded since the servicing fee is considered market compensation. In the second quarter of 2006, a public securitization also occurred at Cat Financial.Net proceeds received were $964 million, which includes both cash proceeds and retained interests. A net gain of $7 million was recognized on this transaction.Retained interests included subordinated certificates with an initial fair value of $4 million, an interest in future cash flows (excess) with an initial fair value of $3 million and a reserve account with an initial fair value of $10 million.Significant assumptions used to estimate the fair value of the retained interests and subordinated certificates in this transaction included an 11.2 percent discount rate, a weighted-average prepayment rate of 14 percent and expected credit losses of 1 percent.Cat Financial receives annual servicing fees of 1 percent of the unpaid note value. Subordinated retained interests in all public securitizations outstanding totaled $50 million at September 30, 2007 and $68 million at December 31, 2006. 16. Alliances and Acquisitions Acquisition of Franklin Power Products In February 2007, we acquired certain assets and assumed certain liabilities of Franklin Power Products, Inc. (FPP) and International Fuel Systems, Inc. (IFS), subsidiaries of Remy International. In June 2007, pursuant to the acquisition agreement, additional assets were purchased from Remy International for $7 million which increased the total purchase price to approximately $165 million, consisting of $160 million paid at the closings and an additional $5 million post closing adjustment paid in July 2007.FPP is a remanufacturer of on-highway light and medium duty truck diesel engines and engine components. IFS provides remanufactured diesel components such as high-pressure fuel pumps, fuel injectors and turbochargers. This acquisition represents a strategic expansion of our engine and engine component remanufacturing operations. This transaction was financed with available cash and commercial paper borrowings.Net tangible assets acquired and liabilities assumed of $43 million were recorded at their fair values.Finite-lived intangible assets acquired of $89 million related to customer relationships are primarily being amortized on a straight-line basis over 20 years.Goodwill of $33 million, deductible for income tax purposes, represents the excess of cost over the fair value of net tangible and finite-lived intangible assets acquired.These values represent a preliminary allocation of the purchase price subject to finalization of fair value appraisals and other post-closing procedures.The results of the acquired business for the period from the acquisition date are included in the accompanying consolidated financial statements and reported in the “All Other” category in Note 13.Assuming this transaction had been made at the beginning of any period presented, the consolidated pro forma results would not be materially different from reported results. Page 25 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Overview We reported third-quarter sales and revenues of $11.442 billion, an all-time quarterly high, primarily due to continued strength in markets outside of the United States.We also reported profit of $927 million, or $1.40 per share, for the quarter ended September 30, 2007.Profit and profit per share are the highest ever for a third quarter. These results clearly demonstrate our global reach and the stability and strength of our growing integrated service businesses.
